Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Western Goldfields Announces 2009 Outlook and Fourth Quarter Production Update for the Mesquite Mine TORONTO, Jan. 19 /CNW/ - Western Goldfields Inc. ("Western Goldfields" or the "Company") (TSX:WGI, NYSE Alternext:WGW) is pleased to announce its 2009 outlook and fourth quarter production update for the Mesquite Mine. All amounts are expressed in United States dollars unless otherwise indicated. << - Gold production for 2009 is expected to be in the range of 140,000 to 150,000 ounces, a significant increase over 2008 - Gold production is expected to range from 33,000 to 38,000 ounces in each of the first three quarters before increasing to 38,000 to 43,000 ounces in the fourth quarter - Gold production for the fourth quarter and full year 2008 totaled 30,465 and 110,412 ounces, respectively - The Company reduced its debt by $17.7 million to $68.6 million at December 31, 2008 2009 Full Year Guidance >> The Company today announces its 2009 guidance for Western Goldfields' Mesquite Mine in California. In 2009, the Company expects to incur $68.0 to $72.0 million in operating costs to place and process approximately 155,000 recoverable ounces of gold on the leach pad, resulting in a cost per recoverable ounce placed(1) of $430 to $450 per ounce for the year. At the end of 2008, Western Goldfields had approximately 55,000 recoverable ounces of inventory on the leach pad which is estimated to increase to approximately 65,000 ounces at the end of 2009. Due to the timing of leach pad recoveries and the impact of inventory adjustments, the Company forecasts production and sales to be between 140,000 and 150,000 ounces at cost of sales per ounce(2) of $530 to $540. As higher cost leach pad gold inventory at December 31, 2008 is planned to be replaced by lower cost inventory at December 31, 2009, the planned cost of sales(3) for 2009 includes approximately $11 million from the expected reduction in the value of leach pad gold inventory. These costs were included in work in process inventory at December 31, 2008 and therefore do not affect 2009 operating cash flow. Operating cash flow is expected to be $40 - $45 million for 2009 assuming a gold price of $850 per ounce. Western Goldfields expects production and sales to grow again in 2010 to approximately 175,000 ounces with total operating costs remaining similar to 2009 at $68 to $72 million, thus reducing the cost of sales per ounce(2) in 2010 to approximately $400. "We are very excited as we move into 2009; our increased production and cash flow generation will allow us to continue to de-lever our balance sheet and better position us to pursue the strategic growth opportunities that lie before us," said Randall Oliphant, Chairman. << 2009 Quarterly Guidance >> While total operating costs are expected to remain consistent on a quarterly basis from $16.5 to $18.5 million, higher stripping ratios and lower grades result in lower ounces placed and lower production in the first three quarters of 2009. Approximately 50% of the recoverable ounces placed in 2009 are forecast to be placed in the fourth quarter. Production in each of the first three quarters is expected to be 33,000 to 38,000 ounces before increasing to 38,000 to 43,000 ounces in the fourth quarter. The cost of sales per ounce(2) in the first three quarters of the year are forecast to be $595 to $605 and include approximately $4 million per quarter of costs from the expected reduction in the value of leach pad gold inventory quarter to quarter. The fourth quarter cost of sales per ounce(2) are expected decline to $365 to $375 and include approximately a $1 million reduction to cost of sales(3) from the expected increase in the value of leach pad gold inventory during the fourth quarter. The inventory related costs do not impact the Company's cash flow in the respective quarters. << Fuel Price Assumption >> The 2009 cost of sales(3) forecast assumes a diesel price of $1.75 per gallon for the 50% of Mesquite's 2009 diesel requirement that is currently unhedged; $1.75 per gallon corresponds to the current price paid for diesel at Mesquite. Diesel represents approximately 20% of Mesquite's annual operating cost. Cost of sales per ounce(2) is impacted by changes in diesel price as approximately 50% of Mesquite's annual diesel consumption remains unhedged.
